Pfeifer, J.,
dissenting. While I concur in the majority’s analysis and definition of a certified question, I would nevertheless apply the majority’s holding only to future certified questions, and decide the merits of this case because it has been fully briefed and argued. I would then reverse the court of appeals.
As a matter of law, general contractors do not owe the employees of a subcontractor a duty to provide a safe working environment, particularly in a highly dangerous setting such as a construction site. “Where an independent contractor undertakes to do work for another in the very doing of which there are elements of real or potential danger and one of such contractor’s employees is injured as an incident to the performance of the work, no liability for such injury ordinarily attaches to the one who engaged the services of the independent contractor.” Wellman v. East Ohio Gas Co. (1953), 160 Ohio St. 103, 51 O.O. 27, 113 N.E.2d 629, paragraph one of the syllabus.
It is true that this court has previously indicated that the references to frequenters in R.C. Chapter 4101 can create a duty owed to frequenters who are employees of an independent contractor. Hirschbach v. Cincinnati Gas & Elec. Co. (1983), 6 Ohio St.3d 206, 6 OBR 259, 452 N.E.2d 326. However, because Hirschbach involved the duty of an owner of the premises owed to the employee of a general contractor arising from the owner’s participation in the work, that case is factually distinguishable from the present case involving the duty owed by a general contractor to an employee of its subcontractor.
When this court was confronted with a factual scenario similar to the present case, it failed to impose liability on the general contractor. Cafferkey v. Turner Constr. Co. (1986), 21 Ohio St.3d 110, 21 OBR 416, 488 N.E.2d 189. The court held that the general contractor did not have a duty to provide a safe workplace to the employees of its subcontractor merely by virtue of its supervisory capacity or its general work rules.
In the case before us, similar facts exist. Appellant claims that a contract between the general contractor and the owner of the premises creates a duty owed by the general contractor to the subcontractor’s employee. In the contract, the general contractor agrees to supervise safety on the project site. While this provision clearly creates a contractual duty owed by the.general contractor to the owner, it does not create a cause of action for an employee of the subcontractor who is injured while working on the job site. A construction site is an inherently dangerous working environment. Any *601voluntary attempts made by general contractors to improve site safety should be encouraged. There would be little incentive to undertake such responsibility if contractors discovered that an implied duty to provide a safe workplace owed to the employees of subcontractors had been bootstrapped to the contractual duty owed to the site’s owner.
Moyer, C.J., concurs in the foregoing opinion.